McAdam, J.
The merits of this application are only secondary to its novelty. That a corporate body can conceal itself with intent to avoid the service of process, not only imputes marvelous ingenuity to the officers of the steamship company, but somewhat exaggerates perhaps their hiding and obscuring capacity. The application for a substituted service of the summons is declined on the ground that the legislative sense of civil remedies is not yet liberal enough to extend the process to the case presented.